DETAILED ACTION
This office action is in response to the application filed on 09 September 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 13 October 2020 and 10 June 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 4, 10, 14, and 19-20 are objected to because of the following informalities:  
Regarding Claim 4, which depends upon Claim 2, it appears that both elements “l” and “L” have not been defined (see, for example, in Claim 3, “L” has been properly defined as a positive integer). Applicant is encouraged to amend or clarify these limitations in Claim 4.
Regarding Claim 10, line 5 of the claim recites, “a first group” and line 7 of the claim recites, “a second group”. Both of these limitations should likely read - - the first group - - and - - the second group - - .
Regarding Claim 14, line 4 of the claim recites, “the actually determined values”. This limitation should likely read - - actually determined values - - .
Regarding Claims 19-20, examiner notes that each of these claims have been numbered twice, Specifically:
Claim 19 recites, “19.	 Claim 19”.
Claim 20 recites, “20.	 Claim 20”.
Applicant is encouraged to amend these claims so as to remove the redundant numbering.
Regarding Claim 20, the last two lines of the claim recites, “converting the determined value to a nearest value that is within the respective set of allowed values” (emphasis added). However, lines 3 and 7 of the claim recite, “the determined values”. It is unclear whether each, any, or all of the determined values are converted to a nearest value that is within the respective set of allowed values. For purposes of examination, the last two lines of the claim will be reasonably interpreted as - - converting the determined values to a nearest value that is within the respective set of allowed values - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al., US Patent Application Publication No.: 2017/0237982 A1, hereby Karczewicz, in view of Lou et al., US Patent Application Publication No.: 2014/0010278 A1, hereby Lou.
Karczewicz discloses the invention substantially as claimed. Regarding Claims 1 and 10, Karczewicz discloses an apparatus and method for filtering a set of samples of an image using a filter with adaptive multiplier coefficients . . . , the apparatus comprising processing circuitry which is (Figs. 1 and 3-5) configured to:
“group the multiplier coefficients of the filter into at least two groups, comprising a first group and a second group (Fig. 3, and paragraph [0099], visually disclosing the claimed two groups; ; 
determine a value of . . . the multiplier coefficients in the first group so as to be allowed to assume any value in a first set of allowed values of multiplier coefficients, determine a value of . . . the multiplier coefficients in the second group so as to be allowed to assume any value in a second set of allowed values of multiplier coefficients (Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5, disclosing the structural features of an encoder and decoder), and 
filter the set of samples of the image with the filter (Fig. 3, and paragraph [0099]; Fig. 4, element 64; Fig. 5, element 92; see also paragraph [0078]; see also Fig. 1), 
wherein at least one of the first set or the second set has at least one value that is not in the other set (Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5, disclosing the structural features of an encoder and decoder).”
However, although Karczewicz suggests the claimed adaptive multiplier coefficients represented by integer numbers and does not expressly disclose the claimed value of each of the multiplier coefficients, Lou does expressly disclose the following:
“. . . filtering a set of samples of an image using a filter with adaptive multiplier coefficients represented by integer numbers (Figs. 5-6 and 8, and paragraphs [0052]-[0053], and Table 1, see column “Coefficient Value Range”). . . :
. . . ;
determine a value of each of the multiplier coefficients in the . . . group so as to be allowed to assume any value in a . . . set of allowed values of multiplier coefficients, determine a value of each of the multiplier coefficients in the . . . group so as to be allowed to assume any value in a . . . set of allowed values of multiplier coefficients, wherein at least one of the . . . set or the . . . set has at least one value that is not in the other set (Figs. 5-6 and 8, and paragraphs [0052]-[0053], and Table 1, see column “Coefficient Value Range”).”
Karczewicz and Lou (hereby Karczewicz-Lou), to modify the apparatus and method for filtering a set of samples of an image using a filter with adaptive multiplier coefficients of Karczewicz to use adaptive multiplier coefficients represented by integer numbers and the claimed value of each of the multiplier coefficients as in Lou. The motivation for doing so would have been to create the advantage of minimizing the amount of memory used for the coefficients and improving coding efficiency (see Lou, Figs. 5-6 and 8, and paragraphs [0040], [0052]-[0053], and Table 1).
Regarding Claim 6, Karczewicz-Lou discloses:
“wherein the allowed values of the second set are restricted to values (Karczewicz, Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5) such that a binary representation of an absolute value with a predetermined number of digits has at least one ‘zero’ (Lou, Figs. 5-6 and 8, and paragraphs [0052]-[0053], and Table 1, see column “Coefficient Value Range”).”
The motivation that was utilized in Claims 1 and 10 apply equally as well to Claim 6.
Regarding Claim 7, Karczewicz-Lou discloses:
“wherein the allowed values of the second set are restricted to values (Karczewicz, Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5) such that the binary representation of the absolute value of each of the multiplier coefficients includes at most two ‘ones’ or at least one ‘one’ (Lou, Figs. 5-6 and 8, and paragraphs [0052]-[0053], and Table 1, see column “Coefficient Value Range”).”
The motivation that was utilized in Claim 6 applies equally as well to Claim 7.
Regarding Claim 8, Karczewicz-Lou discloses:
“wherein the set of samples of an image is a set of samples of a video image (Karczewicz, Figs. 4-5, and paragraph [0070], disclosing performing filtering for video data; Fig. 3, and paragraph [0099]; see also paragraph [0078]; see also Fig. 1).”
Regarding Claim 11, Karczewicz-Lou discloses each and every feature of Claims 1 and 10, as outlined above, and further discloses the remaining features of:
“An apparatus for encoding a current set of samples of an unencoded image including a plurality of pixels, the apparatus comprising: an encoder with a decoder for reconstructing the current set (Karczewicz, Figs. 4-5, and paragraph [0070], disclosing the video encoder encodes and decodes video data, and thereafter performing a filtering process for video data; Fig. 3, and paragraph [0099]; see also paragraph [0078]; see also Fig. 1), and . . . .”
The motivation that was utilized in Claims 1 and 10 applies equally as well to Claim 11.
Regarding Claim 16, Karczewicz-Lou discloses each and every feature of Claims 1 and 10-11, as outlined above, and further discloses the remaining features of:
“An apparatus for decoding a coded current set of samples of an encoded image including a plurality of pixels, the apparatus comprising: a decoder for reconstructing the current set (Karczewicz, Figs. 4-5, and paragraph [0070], disclosing the video decoder decodes video data, and thereafter performing a filtering process for video data; Fig. 3, and paragraph [0099]; see also paragraph [0078]; see also Fig. 1), and . . . .”
The motivation that was utilized in Claims 1 and 10-11 applies equally as well to Claim 16.
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz-Lou, and in further view of Ohtomo et al., US Patent Application Publication No.: 2012/0134685 A1, hereby Ohtomo.
Regarding Claim 2, Karczewicz-Lou discloses:
“wherein the allowed values of the first set are all values within a range defined by a predetermined maximum Nmax of . . . of the multiplier coefficients (Karczewicz, Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5, disclosing the structural features of an encoder and decoder).”
However, although Karczewicz-Lou suggests the claimed range defined by a predetermined maximum of absolute values, Ohtomo does expressly disclose the following:
“wherein the allowed values of the first set are all values within a range defined by a predetermined maximum Nmax of absolute values of the multiplier coefficients (paragraph [0042], disclosing “A judgment logic of the (I, Q) value judging unit 41 is implemented by a logical circuit. The .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Karczewicz-Lou and Ohtomo, to modify the apparatus and method for filtering a set of samples of an image using a filter with adaptive multiplier coefficients represented by integer numbers of Karczewicz-Lou to use the claimed range defined by a predetermined maximum Nmax of absolute values of the multiplier coefficients as in Ohtomo. The motivation for doing so would have been to create the advantage of not only providing an allowed zone of values, which keeps the quality of an image in a predictable state, but also to suppress errors (see Ohtomo, paragraphs [0042], [0045], and [0055]).
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz-Lou, and in further view of Karczewicz et al., US Patent Application Publication No.: 2017/0332075 A1, hereby Karczewicz2.
Regarding Claim 3, Karczewicz-Lou discloses:
“wherein the allowed values of the first set are all values that are representable (Karczewicz, Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5) by an L bit integer . . . , wherein L is a positive integer (Lou, Figs. 5-6 and 8, and paragraphs [0052]-[0053], and Table 1).”
The motivation that was utilized in Claims 1 and 10 apply equally as well here.
However, although Karczewicz-Lou does not expressly disclose the claimed sign bit, Karczewicz2 does expressly disclose the following:
“wherein the allowed values of the first set are all values that are representable by an L bit integer plus a sign bit, wherein L is a positive integer (paragraphs [0086]-[0088]).”
Karczewicz-Lou and Karczewicz2, to modify the apparatus and method for filtering a set of samples of an image using a filter with adaptive multiplier coefficients represented by integer numbers of Karczewicz-Lou to use the claimed sign bit as in Karczewicz2. The motivation for doing so would have been to create the advantage of further improving video quality (see Karczewicz2, paragraphs [0021] and [0086]-[0088]).
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz-Lou, and in further view of Omayu et al., US Patent Application Publication No.: 2015/0055862 A1, hereby Omayu.
Regarding Claim 9, Karczewicz-Lou discloses:
“wherein the apparatus is configured to . . . the multiplier coefficients for each image and each pixel (Karczewicz, Fig. 3, and paragraph [0099], visually disclosing the claimed two groups of filter coefficients (F0 to F6, and F0 to F20); see also paragraph [0078]; see also Figs. 1 and 4-5).”
However, although Karczewicz-Lou does not expressly disclose individually adapting the multiplier coefficients for each image and each pixel, Omayu does expressly disclose the following:
“wherein the apparatus is configured to individually adapt the multiplier coefficients for each image and each pixel (paragraph [0036], disclosing “Here, Gy (x, u, y, v) expresses the weight coefficient (multiplier coefficient) of the pixel at a position (x+u, y+v) with respect to the pixel at the position (x, y). Sy (x, u, y, v) expresses similarity of luminance between the pixel at (x, y) and the pixel at (x+u, y+v)”).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Karczewicz-Lou and Omayu, to modify the apparatus and method for filtering a set of samples of an image using a filter with adaptive multiplier coefficients represented by integer numbers of Karczewicz-Lou to use the claimed individually adapting the multiplier coefficients for each image and each pixel as in Omayu. The motivation for doing so would have been to create the advantage of not only providing separate coefficients to allow for partial processing without requiring change/optimization on the entire image, but also to suppress distortion (see Omayu, paragraphs [0007] and [0036]).
Allowable Subject Matter
Claims 5, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that Claims 4, 14-15, and 19-20 also contain allowable subject matter; however, Claims 4, 14, and 19-20 are objected to due to informalities, as recited above, and thus, the claims are not allowable in their current form. If the claims were rewritten to remove the objections, then Claims 4, 14-15, and 19-20 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose filter coefficients and filtering operations. For example, the following references show similar features in the claims, although not relied upon: Kossentini (2011), Sections 2.2-2.3, Fig. 1, and Tables 1-3; Budagavi (US 2013/0272624 A1), Figs. 1-2 and 5-6; Chong (US 2013/0101016 A1), Figs. 6-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KATHLEEN M WALSH/Examiner, Art Unit 2482